Citation Nr: 1812482	
Decision Date: 02/28/18    Archive Date: 03/08/18

DOCKET NO.  14-12 488	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to an increased rating for mild patellofemoral syndrome of the right knee, currently rated 10 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael Wilson, Counsel




INTRODUCTION

The Veteran served on active duty from August 1996 to March 2000.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  In that decision, the RO denied an increased rating for right knee mild patellofemoral syndrome.

The Board remanded the claim on appeal for further evidentiary development in October 2015 and September 2016.  In the September 2016 decision, the Board additionally denied entitlement to service connection for bilateral plantar fasciitis.  

Following the Board's September 2016 decision, the Veteran in June 2017 filed a new claim on the standard VA Form 21-526EZ for service connection for plantar fasciitis, as secondary to service-connected knee disabilities.  While the Agency of Original Jurisdiction (AOJ) issued an August 2017 letter to the Veteran indicating that the bilateral plantar fasciitis issue was pending on appeal, the claim had already been denied by the Board.  Thus, as the issue of whether new and material evidence has been received to reopen the claim of entitlement to service connection for bilateral plantar fasciitis has been raised by the Veteran, but has not been adjudicated by the AOJ, the Board refers the claim to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017).

The Veteran has perfected an appeal as to the issue of entitlement to a higher disability rating for generalized anxiety disorder with other specified depressive disorder.  A July 2017 letter, however, indicated that the AOJ was in the process of scheduling the Veteran for a Board hearing on that issue.  As the AOJ appears to still be taking action to develop that issue, to include scheduling the Veteran for a Board hearing, the Board must defer consideration of the issue at this time.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required on his part.

REMAND

In September 2016, the Board remanded the Veteran's increased rating claim for right knee mild patellofemoral syndrome in order to afford him a current VA examination which included range of motion testing of the knee in active motion, passive motion, and in weight-bearing and nonweight-bearing, in accordance with the holding of the United States Court of Appeals for Veterans Claims (Court) in Correia v. McDonald, 28 Vet. App. 158 (2016).  

While the Veteran was afforded a new VA knee examination in October 2016, examination findings consistent with Correia were not included in the examination report.  Remand is required to afford the Veteran an adequate VA examination consistent with the Court's holding in Correia.  See Stegall v. West, 11 Vet. App. 268, 270 (1998) (holding that a remand by the Board confers on a veteran, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA "a concomitant duty to ensure compliance with the terms of the remand").

Accordingly, this issue is REMANDED for the following action:

1.  Schedule the Veteran for a new VA examination of his right knee.  The examiner should review the claims file, including this REMAND.  All necessary studies and tests should be conducted.

The examination should be conducted in accordance with the current disability benefits questionnaire, to include compliance with 38 C.F.R. § 4.59, as interpreted in Correia.

Specifically, the examiner should:

A)  Report the Veteran's ranges of right knee motion in degrees in passive motion, active motion, and in weight-bearing and nonweight-bearing.  

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she must clearly explain why that is so.

B)  Given the Veteran's prior reports of flare-ups of right knee disability, the examiner should also specifically determine the extent of any additional limitation in motion (in degrees) of the right knee due to weakened movement, excess fatigability, incoordination, or pain during flare-up and/or with repeated use.

The Board recognizes the difficulty in making such determinations but requests that the examiner provide his or her best estimate based on the examination findings and statements of the Veteran, as such is required by the law as interpreted by the Court.

C)  Considering the Veteran's competent reports of right knee instability and giving way of the knee, state whether there has been lateral instability or subluxation of the right knee, and if so, state the degree (i.e., slight, moderate, severe) of such instability and/or subluxation.  

The examiner must provide reasons for any opinion given.  The examiner is advised that the Veteran is competent to report his symptoms and history, and his contentions must be specifically acknowledged and considered in formulating any opinions concerning the severity of his right knee disability.

2.  If the benefit sought on appeal is not granted in full, issue a supplemental statement of the case; and return the appeal to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

